 JIM DANDY FAST FOODSJim Dandy Fast Foods, Inc'andLos Angeles Joint Execu-tiveBoard of Hotel and Restaurant Employees andBartendersUnions,AFL-CIO,PetitionerCase21-RC-11525May 1, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Orville S JohnsonFollowing the hearing and pursuant to Section 102 67of the National Labor Relations Board's Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision The Employer andthe Petitioner filed briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three member panelThe Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error They are hereby affirmedUpon the entire record in this case, the Board findsIThe Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein2The labor organization involved claims to representcertain employees of the Employer3A question affecting commerce exists concerningthe representation of employees of the Employer withinthemeaning of Sections 9(c) (1) and 2(6) and (7) ofthe Act4The Petitioner, in its petition, seeks a unit ofall employees of the Employer at its stores I through12, inclusive, butexcludingwarehouse employees, officeclerical employees, professional employees, guards, andsupervisors as defined in the Act However, the Petition-er at the hearing and in its brief expressed a willingnessto accept a unit composed of all stores in operationas of the date of the hearingor"even a unit includingall stores in operation at some subsequent date " TheEmployer contends that the only appropriate unit isone composed of all its stores in the Los Angelesarea, and that because of the Employer's rapid expansionat a certain and predictable rate the number of employeespresently employed is not a substantial and representa-tive group of the expected total work force The Employ-er also maintains, contrary to the Petitioner, that thewarehouse employees should be included in the unit,and the manager and assistant manager of each storeshould be excluded because they are supervisors'The Employers name appears as amended at the hearingThe Appropriate Unit269The Employer, a subsidiary of Host International,Inc , operates stores selling primarily, fried chickento the public throughout the greater Los Angeles area 2The Employer commenced operations in June 1969,by opening four stores Additional stores were openedin succeeding months July, none, August, six, Septem-ber, one, October, none, November, five, and December,at the date of hearing, three more had commencedoperationsIt appears that from the time that a site is acquired,approximately 45 days is required before a store isopened at that location A real estate man is responsiblefor the acquisition of sites for stores The general manag-er estimated that he expected to open another 10 stores(stores 20-29) before January 1, 1970, and indicatedthat the Employer had acquired at that time 6 othersites (two already designated stores 30 and 31) for build-ing stores, and there were 30 outstanding offers foracquisition of other sitesThe Employer's projectedplans call for the opening of additional stores duringthe calendar year 1970 to create a total of from 120to 150 stores in the greater Los Angeles areaAs mentioned above, the Employer's stores specializein selling fried chicken and other food items to thepublicEach one of these stores is substantially identicalin architecture, equipment, arrangement, and methodof operationThe menu and prices are identical in allstores Stores are supplied from Employer's commissary(warehouse) and an outside bakery supplierWhen thecommissary is closed, the commissary being openedfrom 6 30 or 7 a in to 5 30 p in , whereas the storesare opened from Ito 9 30 or 11 30 p in , suppliesare interchanged among the stores as required by changesin business volume at the different storesThe main offices of the Employer are located atthe commissary (warehouse) From this location, theEmployer's general manager, as well as the assistantmanager, visits each store at least once a week TheEmployer also employs two quality control supervisorswho inspect the operations of their assigned stores ona daily basisAlmost all administrative functions neces-sary in operating the Employer's business are performedat the Employer's main officeAt the commissary (warehouse) the Employer employsa personnel director who does all the hiring for thestoresAdvertisements are placed in newspapers forapplicants to apply for employment at this locationUpon hire, an employee is trained at this location aseither a management trainee or cook trainee The trainingat the commissary (warehouse) for both positions appearsto be the same Only after the completion of this trainingprogram are the employees assigned to storesThe Employer's policy is to continually transferemployees among the stores Transfers are made forthe purpose of insuring that all stores have a proper2Other subsidiaries of Host operate similar fried chicken carryoutstores in other parts of the United States ( Churchs56 storesin Houston Texas) but which are not the subject of this proceeding182 NLRB No 42 270DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee complement and to provide some experiencedemployees in the newly opened stores. Evidence waspresented by the Employer to show that there is consider-able transfer of employees from one store to another.Some employees had worked in as many as six differentstores.At each store, there is a manager, assistant manager,cook/window men, and trainees. This average comple-ment per store of five employees varies though, depend-ing on the store's volume. All employees at the storeare dressed in a similar uniform which is issued tothem at the general offices when they are hired. Therates of pay and fringe benefits are almost identicalfor all store employees. Store employees are paid abase weekly rate plus a percentage of gross sales, themanager and assistant manager receiving a higher per-centage of gross sales.None of the store managers and assistant store manag-erswere originally hired as such. Thus, the Employermaintains a policy, since commencing its operations,of promoting to these positions employees who wereoriginally hired as cooks or cook/window men.The Employer contends that the only appropriateunit is one including all the stores in the Los Angelesarea. The Petitioner has in effect agreed to this, sinceithas expressed its willingness to include in the unitallstores open at either the date of the hearing orat some subsequent date. In the light of the foregoingfacts and the positions of the parties, we find thatan appropriate unit here includes all the stores in theLos Angeles area.However, the Employer contends that the electionshould be postponed to some future date, because theEmployer is so rapidly expanding the number of operat-ing stores in the Los Angeles area as to cause thepresent complement of employees to be an unsubstantialand unrepresentative group of the expected total workforce.As noted above, the Employer states that itplans to have between 120 and 150 stores in operationby the end of 1970. But from the record evidence,such plans seem to be highly speculative in light ofthe Employer's present rate of growth. In the courseof the first 6 months of operation, June through Novem-ber 1969, the Employer had only opened 16 stores.In 3 months during this period no stores were openedat all. The Employer's general manager did testify thatitwas planned, during December 1969, to open anadditional 13 stores, of which 3 were open at the timeof the hearing, December 10, 1969. He further testified,though, that the Employer has firm plans to open onlyan additional four stores in January 1970, and no definiteplans for store openings in February 1970, or thereafter.The Employer failed to produce evidence at the hearingto show that there was a firm and definite plan forcompletion of its expansion program within a reasonabletime in the future.3 Consequently, we feel that it wouldbe improper to refuse to allow the employees to deter-mine at this time whether they wish to be representedsSeeKellogg Switchboard and Supply Co, 127 NLRB 64, 65by the Petitioner, and we shall direct an election amongthe employees of the Employer presently employed.4,The Employer also contends that the commissary(warehouse) employees should be included within theunit. These employees include two chicken-cutters, twowarehousemen, one warehouseman-truckdriver, and onetruckdriver. The record reveals that they work differenthours and are compensated in a different manner fromthe store employees. Further, these employees are givena different type of training and perform completelydifferent duties from the store employees. There is noregular interchange or transfer of personnel betweenthe commissary (warehouse) and the stores, and thereappears to be little or no contact between the twogroups of employees. Accordingly, we conclude thatthese employees should not be included in the unitof store employees.'Unit Placement and EligibilityAs set forth above, the Petitioner, unlike the Employ-er, asserts that the store managers and assistant storemanagers are not supervisors within the meaning ofthe Act, and therefore should be included in the unit.The general manager in describing the duties of thestore manager specified that the manager had the authori-ty to schedule the hours of employees at his store;the authority to call his employees to come in to workunscheduled hours; the authority to permit employeesto leave before their work schedule ends; to authorizeemployees to work overtime; and can effectively recom-mend the promotion of employees at his store. Managers,according to the general manager, also have the authorityto fire employees under certain circumstances; i.e., anemployee reporting to work while intoxicated. AlthoughDotson, a former manager, testified that he had neverbeen told that he had the authority to discharge employ-ees, he did admit that he had never inquired whetherhe had such authority nor had a situation arisen inwhich he might have had cause to exercise such authori-ty.We are of the opinion that the store managers aresupervisors within the meaning of the Act. However,the present record, in our view, does not presentsufficient evidence to make a determination about thesupervisory status of the assistant store managers.Accordingly,we do not hereby determine their unitplacement but shall permit the assistant store managersto vote subject to challenge."The Employer seems to make a contention that because of itsrapid expansion and its present policy of promoting present employeesto supervisory positions most of the employees now in the unit willsoon be supervisors and therefore not part of the unit The Employertherefore suggests that the present employee complement is unrepresenta-tive of any future complementWe disagree Although many of theseemployeesmay some day become supervisors they are currentlyemployed at those jobs which we find are within the appropriate unitand are entitled to be represented by a collective-bargaining agentif they so desire Further, the speed of this change in work forceis far from clear since it is contingent upon the Employer's speculativegrowth rate5John's BargainStore, 160 NLRB 1519 JIM DANDY FAST FOODS271We find that the following employees of the Employerconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe ActAll employees of the Employer at its storesin the Los Angeles area, excluding warehouseemployees, office clerical employees, professionalemployees, guards, store managers, and supervisorsas defined in the Act[Direction of Election' omitted from publication I'In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory righttovoteallparties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Undentear Inc156 NLRB 1236N L R B vWymanGordonCompany 394 U S 759 Accordingly it is hereby directedthat an election eligibility list containing the names and addressesof all the eligible votersmust be filed by the Employer with theRegionalDirector for Region 21within 7 days of the date of thisDecision and Direction of Election TheRegional Director shall makethe list available to all parties to the electionNo extension of timeto file this list shall be granted by the Regional Director except inextraordinary circumstancesFailure to comply with this requirementshall be grounds for setting aside the election whenever proper objectionsare filed